DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Preliminary Amendment filed on 09/29/2020 has been acknowledged.

Allowable Subject Matter
Claims 29-49 are allowed.
The following is an examiner’s statement of reasons for allowance:  In the Examiner’s opinion in regards to claim 29, Wang (US 8860154 B2) teaches a differential capacitive microphone sensor being compatible to CMOS processing (Column 2, lines 30-38) comprising a first membrane (300, i.e. compliant diaphragm) suspended above the base (100, i.e. substrate) wherein the first membrane (300) comprises a first membrane electrode (10a, i.e. extraction electrode) wherein the first membrane (300) is configured to deflect with respect to the base electrode in response to an environmental condition (Column 5, lines 19-37; Figure 1).  
However Wang does not teach the structural limitations of the sensor further comprising a base having a base electrode and a first electrically conductive shield layer positioned between the sensor and the first device of the system wherein the first electrically conductive shield layer defines a plurality of first apertures extending through the first electrically conductive shield layer including a dielectric material being disposed in the plurality of first apertures in combination with the remaining limitations of independent claim 29.  The remaining claims are allowed due to their dependency.
Regarding claim 49, the reasons for allowance are the same as discussed for claim 29 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe et al (US 4194083 A) - It is an object of the invention to provide a capacitively coupled tablet having a plurality of key segments and which is constructed to permit a pulse of uniform level to be picked up by the probe if the latter is applied to any point within the key segment.
Ono et al (US 6965153 B1) - The present invention pertains to the technical field of an electrooptic system suitable for an exposure apparatus using charged-particle beams such as electron beams, and relates to an electrooptic system array having an array of a plurality of electrooptic systems.
Fischer et al (US 6686638 B2) - The present invention relates to a micromechanical component, in particular an acceleration sensor or a rotational speed sensor including function components suspended movably above a substrate, and a corresponding manufacturing method for the micromechanical component.
Fukuda et al (US 7701110 B2) - The present invention concerns a MEMS (Micro Electro Mechanical System) technology and, more in particular, it relates to a technique which is effective when applied to ultrasonic transducers and manufacture thereof as one of applications of the MEMS technology.
Besling et al (US 9772245 B2) - A pressure sensor measures pressure by measuring the deflection of a MEMS membrane using a capacitive read-out method. There are two ways to implement the invention. One involves the use of an integrated Pirani sensor and the other involves the use of an integrated resonator, to function as a reference pressure sensor, for measuring an internal cavity pressure.
Besling et al (US 9340412 B2) - The present invention includes the capacitive pressure sensor is being formed on top of an integrated circuit. In some embodiments, the capacitive pressure sensor is formed on top of an integrated read-out circuit. Because the capacitive pressure sensor is formed on top of an integrated circuit, the footprint of the device is significantly reduced compared to dual die solutions or a solution where the pressure sensor is integrated next to CMOS.
Hong (US 9463975 B2) – The MEMS capacitive pressure sensor includes a substrate having a first region and a second region, and a first dielectric layer formed on the substrate. The MEMS capacitive pressure sensor also includes a first electrode layer formed on the first dielectric layer, and a second dielectric layer having a plurality of first openings formed on the first electrode layer. Further, the MEMS capacitive pressure sensor includes a plurality of conductive sidewalls connecting with the first electrode layer formed on sidewalls of the first openings, and a second electrode layer with a portion formed on the second dielectric layer in the second region and the rest suspended over the conductive sidewalls in the first region.
Nackaerts et al (US 10060817 B2) – According to an aspect of the present invention, there is provided an integrated circuit, comprising a semiconductor substrate carrying a plurality of circuit elements; and a pressure sensor including a cavity on said semiconductor substrate, said cavity comprising: a pair of electrodes laterally separated from each other; and a flexible membrane spatially separated from said electrodes such that said membrane interferes with a fringe field between said electrodes, said membrane comprising at least one aperture. Such a pressure sensor is less likely to produce erroneous results due to the fact that the membrane or diaphragm is not used as one of the capacitor plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856